Citation Nr: 1536484	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-00 545 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to separate compensable ratings for gout and arthritis of the right foot and both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to June 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Baltimore, Maryland RO.  In June 2015, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran submitted additional evidence with a waiver of AOJ initial consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that his bilateral knee chondromalacia and right foot arthritis/degenerative joint disease (DJD) pre-existed the diagnosis of gout, with separate diagnoses, noting that they were previously assigned separate compensable ratings under separate Diagnostic Codes based on X-ray evidence as early as in 1989.  He contends that the right foot arthritis and the bilateral knee chondromalacia are therefore separate and distinct disability entities from his gout.  The question presented (whether the record supports assigning separate compensable ratings for the right foot and both knees in addition to the single rating for gout as an active process) involves medical questions, and a remand to secure opinions that address these questions is necessary.  

Additionally, there may be VA treatment records not yet associated with the record.  Such records would be pertinent (perhaps critical) evidence in the matter at hand; VA treatment records are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete (any outstanding) clinical records of any (and all) VA evaluations and treatment the Veteran has received for the disabilities at issue.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a rheumatologist or orthopedist to determine whether symptoms (and related functional impairment) of both knees and the right foot that are distinguishable from those attributed to gout.  His VA record (to include this remand) must be reviewed by the examiner in connection with the examination.  The examiner should note that the Veteran has received separate diagnoses of gout, right foot DJD, and bilateral knee chondromalacia.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

(a) Please identify the symptoms and related functional impairment attributable to the Veteran's gout. 

(b) Please identify the symptoms and related functional impairment attributable to the Veteran's (i) right foot DJD and (ii) his chondromalacia of both patellae.

(c)  Are there any symptoms and functional impairment the right foot DJD and chondromalacia, patellae distinguishable as due solely to the right foot DJD and chondromalacia of both patellae (and not also attributable to gout)?  If so, please identify such symptoms and impairment.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  After completion of the above and any further development deemed necessary, the AOJ should review the expanded record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative  opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

